ORDER
PER CURIAM.
Jeffrey Allumns (Allumns) appeals the judgment entered on his convictions by a jury of possession of a controlled substance, Section 195.202, RSMo 2000, and possession of drug paraphernalia, Section 195.233, RSMo 2000. Allumns was sentenced to five years’ imprisonment for possession of a controlled substance with a concurrent six-month term for possession of drug paraphernalia. Allumns contends the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence because there was insufficient evidence to support a finding beyond a reasonable doubt that Allumns “knowingly” possessed cocaine.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).